Registration StatementNo. 333-164374 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to the FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIKING SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 86-0913802 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) John Kennedy Viking Systems, Inc. Viking Systems, Inc. 134 Flanders Road 134 Flanders Road Westborough, MA 01581 Westborough, MA 01581 (508) 366-3668 (508) 366-3668 (Address of registrant’s principal executive offices) (Name, address of agent for service) Copies of communications to: Amy M. Trombly,Esq. 1320 Centre Street, Suite202 Newton, MA 02459 Phone (617) 243-0060 Fax (617) 243-0066 Approximate date of proposed sale to the public: Not applicable. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF SECURITIES Viking Systems, Inc. (the “Registrant”) previously registered 15,000,000 shares of its common stock, par value $0.001 per share, pursuant to the Registration Statement on FormS-1 (File No.333-164374) filed with the Securities and Exchange Commission (the “Commission”) on January 15, 2010, as amended by Amendment No. 1 thereto which was filed with the Commission on February 2, 2010, as amended by Amendment No. 2 thereto which was filed with the Commission on February 8, 2010, and as amended by Amendment No. 3 thereto which was filed with the Commission on February 10, 2010(as amended, the “Registration Statement”).The Registration Statement was declared effective on February 12, 2010. The Registration Statement related to the offer and resale of up to 15,000,000 shares of the Registrant’s common stock, par value $0.001 per share, by a selling stockholder, Dutchess Opportunity Fund, II (“Dutchess”), pursuant to the investment agreement the Registrant entered into with Dutchess on January 5, 2010 (the “Investment Agreement”). The Investment Agreement was terminated on May 10, 2011. Since the Registration Statement was declared effective on February 12, 2010, through May 4, 2011, the Registrant sold 12,546,232 shares to Dutchess for total net proceeds of $3,229,774. In accordance with the undertaking contained in the Registration Statement pursuant to Item 512(a)(3) of Regulation S-K, the Registrant is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister the 2,453,768 shares of common stock not sold under the Investment Agreement and as previously registered in the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the Town of Westborough, Commonwealth of Massachusetts, onJuly 29, 2011. VIKING SYSTEMS, INC. Dated: July 29, 2011 By:/s/ John Kennedy Chief Executive Officer (Principal Executive Officer) Dated: July 29, 2011 By:/s/ Robert Mathews Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated. Signature Capacity Date /s/ John Kennedy President, Chief Executive Officer, and Director July 29, 2011 John Kennedy (Principal Executive Officer) /s/ Robert Mathews Executive Vice President and Chief Financial Officer July 29, 2011 Robert Mathews (Principal Financial and Accounting Officer) /s/ William C. Bopp Chairman of the Board of Directors July 29, 2011 William C. Bopp /s/ William Tumber Director July 29, 2011 William Tumber /s/ Joseph A. DePerio Director July 29, 2011 Joseph A. DePerio /s/ Hooks K. Johnston Director July 29, 2011 Hooks K. Johnston /s/ Amy S. Paul Director July 29, 2011 Amy S. Paul
